Exhibit 23.2 Consent of Independent Registered Public Accounting Firm Cellular Biomedicine Group, Inc. Palo Alto, California We hereby consent to the incorporation by reference in this Registration Statements on Form S-8 of Cellular Biomedicine Group, Inc. (formerly EastBridge Investment Group Corporation) (the “Company”) of our report dated March 11, 2013, relating to the consolidated financial statements of the Company for the fiscal year ended December 31, 2012 included in the Annual Report on Form10-K for the year ended December 31, 2013and to the reference to our firm under the heading “Experts”. /s/ Dahua Certified Public Accountants (Special General Partnership) September 11, 2014
